Name: Commission Regulation (EC) No 771/2004 of 23 April 2004 laying down transitional measures with regard to continued use of plant protection products containing certain active substances following the accession of new Member States to the European Union (Text with EEA relevance)
 Type: Regulation
 Subject Matter: means of agricultural production;  marketing
 Date Published: nan

 Avis juridique important|32004R0771Commission Regulation (EC) No 771/2004 of 23 April 2004 laying down transitional measures with regard to continued use of plant protection products containing certain active substances following the accession of new Member States to the European Union (Text with EEA relevance) Official Journal L 123 , 27/04/2004 P. 0007 - 0010Commission Regulation (EC) No 771/2004of 23 April 2004laying down transitional measures with regard to continued use of plant protection products containing certain active substances following the accession of new Member States to the European Union(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 42 thereof,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), and in particular the fourth subparagraph of Article 8(2) thereof,Whereas:(1) Commission Regulation (EC) No 2076/2002(2) and Commission Decision 2002/928/EC(3), contain provisions for the non-inclusion of certain active substances in Annex I to Directive 91/414/EEC and for the withdrawal by Member States of all authorisations for plant protection products containing those active substances.(2) Hungary applied for transitional measures for certain active substances in order to ensure that the production may be phased out gradually or that a dossier satisfying the requirements of Directive 91/414/EEC may be presented.(3) Any transitional measure necessary to facilitate the transition from the existing regime in the new Member States to that resulting from the application of phytosanitary rules shall be limited to a period of three years following the date of accession.(4) Several new Member States have informed the Commission that there are active substances on their market which were not on the market in the current Member States. It is appropriate to provide that these active substances may remain on the market in order to allow them to be reviewed in the fourth phase of the review programme.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1The Member State specified in column B of Annex I shall ensure that authorisations for plant protection products containing the active substances listed in column A are withdrawn at the latest by the date listed in column C.It shall ensure that the continued use is only accepted as far as it does not have any harmful effect on human or animal health and no unacceptable influence on the environment.Article 2Member States may authorise or authorise again the placing on the market of plant protection products containing the active substances referred to in Annex II until 30 April 2007, unless a decision is taken before that date not to include the active substance in Annex I to Directive 91/414/EEC.Article 3This Regulation shall take effect subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/30/EC, (OJ L 77, 13.3.2004, p. 50).(2) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) Nr. 1336/2003, (OJ L 187, 26.7.2003, p. 21).(3) OJ L 322, 27.11.2002, p. 53.ANNEX IList referred to in Article 1>TABLE>ANNEX II- (1R)-1,3,3-trimethyl-4,6-dioxatricyclo[3.3.1.02,7]nonane (lineatin)- (3-benzyloxycarbonyl-methyl)-2-benzothiazolinone (benzolinone)- (E)-2-Methyl-6-methylene-2,7-octadien-1-ol (myrcenol)- (E)-2-Methyl-6-methylene-3,7-octadien-2-ol (isomyrcenol)- (E,Z)-8,10-tetradecadienyl- 1, 3, 5-tir-(2-hydroxyethyl)-hexa-hydro-s-triazyne- 1-Methoxy-4-propenylbenzene (anethole)- 1-Methyl-4-isopropylidenecyclohex-1-ene (terpinolene)- 2,6,6-Trimethylbicyclo[3.1.1]hept-2-ene (alpha-pinen)- 2-ethyl-1,6-dioxaspiro (4,4) nonan (chalcogran)- 2-hydroxyethyl butyl sulfide- 2-Mercaptobenzothiazole- 2-methoxy-5-nitrofenol sodium salt- 2-methoxypropan-1-ol- 2-methoxypropan-2-ol- 2-Methyl-6-methylene-2,7-octadien-4-ol (ipsdienol)- 2-Methyl-6-methylene-7-octen-4-ol (ipsenol)- 3,7,7-Trimethylbicyclo[4.1.0]hept-3-ene (3-carene)- 3-Methyl-3-buten-1-ol- 3-phenyl-2-propenal (cinnamaldehyde)- 4,6,6-Trimethyl-bicyclo[3.1.1]hept-3-en-ol,((S)-cis-verbenol)- Agrobacterium radiobacter K 84- asphalts- Bacillus subtilis strain IBE 711- Baculovirus GV- benzothiadiazole- biohumus- calcium carbonate- calcium polysulphid- carbon monoxide- casein- Chinin hydrochlorid- citrus extract/grapefruit extract- conifer needle powder- Copper complex: 8-hydroxyquinolin with salicylic acid- cumylphenol- di-1-p-menthene- dodecan-1-yl acetate- ethanedial (glyoxal)- Ethyl 2,4-decadienoate- extract from the plants red oak, Prickly pear cactus, fragrant sumac, red mangrove- extract from Menta piperata- extract from Equisetum- extract from tea tree- fat distillation residues- Fatty acids/isobutyric acid- Fatty acids/isovaleric acid- Fatty acids/lauric acid- Fatty acids/valeric acid- flufenzin- flumetsulam- garlic pulp- hexamethylene tetramine (urotropin)- ichthyol complex- iron pyrophosphate- jasmonic acid- lactofen- lanolin- Methyl p-hydroxybenzoate- milk albumin- mustard powder- N-phenylphthalamic acid- olein- p-Hydroxybenzoic acid- polyvinyl acetate- propisochlor- propolis- Pythium oligandrum- repellent (by taste) of vegetal and animal origin/extract of food grade/phosphoric acid and fish flour- repellents (by smell) of animal or plant origin/tall oil- resins